COMBS, Judge,
concurring.
While compelled to follow the guiding precedent of GAF Corporation v. Barnes, Ky., 906 S.W.2d 353 (1995), I affirm with reluctance and regret and would strongly reiterate Judge Johnson’s entreaty to his concurring opinion that on appeal, our Supreme Court refine its Barnes ’ decision. Although Barnes is the most recent word on this issue, confusion abounds nonetheless as to the posture of private funding offsets vis a vis Workers’ Compensation benefits already paid, yet to be paid, etc. The nuances are as endless as the private plans are varied. We need a more definitive statement to resolve inconsistencies that continue to arise.